DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 02/09/2021 and 04/30/2021 are being considered in the examination of this application.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fuselage includes a central control module” in claim 11 and the “central wiring extending through the turntable bearing” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral 136 in FIG. 1. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities: 
a.	para. [0010]: the term “sheer pin” should be rewritten as --shear pin--;
b.	para. [0039]: the term “lateral axis 130” should be rewritten as --lateral axis 150--;
c.	para. [0041]: the term “bearingfits” should be rewritten as --bearing fit--;
d.	para. [0045]: it is unclear as what is meant by the description reciting “with the longitudinal axis 140 yet also clear the approach angle into a C130 when lowered” and should probably be revised;
e.	para. [0054]: the terms “the wing 175” should be rewritten as --the wing 130--;
f.	para. [0055]: the description reciting “correspondingly designed accept these moments” appears to contain a grammatical error and should be revised.
Appropriate correction is required.
Claim Objections
6.	Claims 1, 4-5, 13-15, 17 and 22-23 are objected to because of the following informalities:  
a.	Claim 1, line 2: the term “axis” should be written as --axes--;
b.	Claim 1, line 4: a semicolon should be placed after the term “longitudinal axis”;
c.	Claim 1, line 4: the term “axis” should be rewritten as --axes--;
d.	Claims 4-5 and 17, line 2, each: the term “sheer pins” should be rewritten as --shear pins--;
e.	Claim 7, lines 3-4: the term “the vertical and longitudinal axis” should be rewritten as --the vertical and longitudinal axes--;
f.	Claims 13-14 and 22-23, line 2, each: the term “the reconfigurable hybrid VTOL” should be rewritten as -- the reconfigurable hybrid VTOL--;
g.	Claim 15, line 4: the term “axis” should be rewritten as --axes--;
h.	Claim 15, line 5: the term “axis” should be rewritten as --axes--;
i.	Claim 15, line 5: a semicolon should be placed after the term “longitudinal axis”;
j.	Claim 20, line 3: the term “the vertical and longitudinal axis” should be rewritten as --the vertical and longitudinal axes--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 3, 8, 13-14 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 3 recites the limitation “the main spar” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
10.	The term “sufficiently rigid” in claim 8 is a relative term which renders the claim indefinite. The term “sufficiently rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to exactly how rigid the wing is required to be in order for the wing to be considered as sufficiently rigid so as to prevent aeroelastic deformation caused by the two or more rotor assemblies. Similarly, claim 21 is indefinite for the same reasons. 
11.	The term “interior dimensions of an intermodal container” in claim 13 is a relative term which renders the claim indefinite. The term “exterior dimensions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. With consideration of intermodal containers having variable dimensions, it is unclear as to exactly what the interior dimensions of the internal container is considered to be such that the exterior dimensions of the VTOL vehicle is less than the interior dimension of the intermodal container. As such, a reference being made to containers having variable dimensions (i.e. non-standardized dimensions) renders the claim indefinite (see MPEP 2173.05(b)(II)). Similarly, claim 22 is indefinite for the same reasons. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1-3, 6, 8, 15-16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kooiman et al. (US 2018/0079486 A1), hereinafter “Kooiman” (note: claims 1-3, 6, 8, 15-16 and 21 are not fully supported under 35 USC 112 by earlier filed provisional application 62/915,300. For example, the provisional application does not support the limitation “turntable bearing” in claims 1 and 15, the “wherein the wing lateral axis of rotation is aft of the main spar” in claim 3, the limitation “aerodynamic flights loads are transferred to the fuselage independent of the turntable bearing” in claim 6, the limitation “the wing is sufficiently rigid to prevent aeroelastic deformation caused by the two or more rotor assemblies” in claims 8 and 21, and the limitation “wherein aerodynamic loads are transferred from the wing spar to the fuselage independent of the turntable bearing” in claim 16).
14.	Regarding Claim 1, Kooiman discloses a reconfigurable hybrid Vertical Takeoff and Landing (VTOL) vehicle (Abstract, para. [0001]; VTOL vehicle 10 as seen in FIGS. 1A-1B), comprising: 
	a fuselage defining a longitudinal, lateral and vertical axis (fuselage 12 having intersecting longitudinal, lateral and vertical axes as seen in FIGS. 1A-1B) wherein the fuselage includes a turntable bearing (paras. [0025] and [0028]; a turntable bearing such as a pivot mechanism 50) coupled to the fuselage (12) in a horizontal plane defined by the lateral and longitudinal axis 
a wing having a wing span with a midpoint wherein the wing includes a unitary and continuous wing spar throughout the wing span and a wing lateral axis of rotation and wherein the midpoint of the wing (para. [0020]; wing 18 by definition having a wing span, and a wing lateral axis of rotation such an axis extending along the span of wing 18, a midpoint about spar assembly 28, and wing 18 being configured to rotate about fuselage 12 as seen in FIGS. 1C-2C), centered on the wing lateral axis of rotation, is rotatably coupled with the fuselage at the turntable bearing, enabling the wing to rotate about the turntable bearing to a transport configuration (paras. [0025] and [0028]; turntable bearing such as a pivot mechanism 50 comprising of at least a guide ring 52 for accommodating bearings 70a-70d for facilitating the rotation of wing 18 about fuselage 12 such that vehicle 10 is in a transport configuration as seen in FIGS. 1D-3B); and 
two or more rotor assemblies wherein each rotor assembly is coupled to the wing symmetrically distant from the midpoint (para. [0019]; rotor assemblies 20a/20b symmetrically coupled to wing 18 about the midpoint of the wing 18).
15.	Regarding Claim 2, Kooiman discloses the reconfigurable hybrid VTOL vehicle of claim 1, wherein the longitudinal axis of the fuselage (12 bisects (FIGS. 1A and 2A-2C) to the turntable bearing (50). 
16.	Regarding Claim 3, Kooiman discloses the reconfigurable hybrid VTOL vehicle of claim 1, wherein the wing lateral axis of rotation is aft of the main spar (with consideration of the wing central axis of rotation about wing 18, the arrangement of main spar 28a and aft spar 28b relative to turntable 50 and wing 18, the intersecting longitudinal and wing lateral axis of ration, and the longitudinal axis being coincident about turn table bearing 50, the wing lateral axis of rotation of wing 18 must be at the aft of the main spar 28a as seen in FIGS. 1A and 2A-3B). 
17.	Regarding Claim 6, Kooiman discloses the reconfigurable hybrid VTOL vehicle of claim 1, wherein aerodynamic flights loads are transferred to the fuselage independent of the turntable bearing (para. [0026]; wing spar 28 fittings 60a/60b coupled to spar 28 and coupled to the fuselage 12 via fuselage beams 54a/54b such that aerodynamic flights are capable of being transferred to the fuselage 12 independent of turntable bearing 50 as seen in FIG. 3A).
18.	Regarding Claim 8, Kooiman discloses the reconfigurable hybrid VTOL vehicle of claim 1, wherein the wing is sufficiently rigid to prevent aeroelastic deformation caused by the two or more rotor assemblies (with consideration of wing 18 comprising spar 28 as well as spar fittings 60a-60, wing 18 is sufficiently rigid to prevent aeroelastic deformation caused by rotor assemblies 20a/20b as seen in FIGS. 1A and 3A). 
19.	Regarding Claim 15, Kooiman discloses a hybrid Vertical Takeoff and Landing (VTOL) vehicle reconfiguration apparatus (Abstract, paras. [0001], [0019] and [0023]-[0024]; VTOL vehicle 10 reconfiguration apparatus as seen in FIGS. 1A-3B), comprising:
	a turntable bearing (paras. [0025] and [0028]; a turntable bearing such as a pivot mechanism 50 comprising of at least a guide ring 52 for accommodating bearings 70a-70d for facilitating the rotation of wing 18 about fuselage 12 such that vehicle 10 is int a transport configuration as seen in FIGS. 1D-3B) coupled a fuselage (12) wherein the fuselage defines a longitudinal, lateral and vertical axis and wherein the turntable bearing rotates in a horizontal plane defined by the lateral and longitudinal axis (fuselage 12 having intersecting longitudinal, lateral and vertical axes as seen in FIGS. 1A-1B)
a wing having a wing span and a lateral axis of rotation through which a wing center of mass resides and wherein the wing span includes a midpoint centered on the wing lateral axis of rotation para. [0020]; wing 18 by definition having a wing span, a lateral axis of rotation such as an axis extending along the wing span and extending through a center of mass, the center of mass positioned about a midpoint of spar assembly 28 at the center of wing 18, and wing 18 being configured to rotate about fuselage 12 as seen in FIGS. 1C-2C), the midpoint being rotatably coupled with the turntable bearing (FIGS. 1A and 2A-2B), enabling the wing to rotate about the turntable bearing to a transport configuration (FIGS. 1A-1D); and 
two or more rotor assemblies wherein each rotor assembly is coupled to the wing symmetrically distant from the midpoint and symmetrically apart from the wing lateral axis of rotation (para. [0019]; rotor assemblies 20a/20b symmetrically coupled to wing 18 about the midpoint of the wing 18 and symmetrically apart from the wing lateral axis of rotation of wing 18).
20.	Regarding Claim 16, Kooiman discloses the hybrid VTOL vehicle reconfiguration apparatus of claim 15, wherein the wing (18) includes a unitary and continuous wing spar (28) throughout the wingspan and wherein the wing spar (128) is coupled to the fuselage (12) in a flight configuration independent of the turntable bearing (wing spar 28 coupled to fuselage 18 via spar fittings 60a-60c and fuselage beams 54a/54b which independent of turntable bearing 50) and wherein aerodynamic loads are transferred from the wing spar to the fuselage independent of the turntable bearing (aerodynamic loads are transferred from wing spar 28 to fuselage 12 due to the arrangement and connection of wing spar 28 to fuselage 12, as discussed above, and independent of the turntable bearing 50 as seen in FIG. 3A-3B). 
21.	Regarding Claim 21, Kooiman discloses the hybrid VTOL vehicle reconfiguration apparatus of claim 15, wherein the wing is sufficiently rigid to prevent aeroelastic deformation caused by the two or more rotor assemblies (with consideration of wing 18 comprising spar 28 as well as spar fittings 60a-60, wing 18 is sufficiently rigid to prevent aeroelastic deformation caused by rotor assemblies 20a/20b as seen in FIGS. 1A and 3A). 

Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claim(s) 4-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooiman et al. (US 2018/0079486 A1) as applied to claims 1 and 16 above (note: claims 4-5 and 17 is not fully supported under 35 USC 112 by earlier filed provisional application 62/915,300. For example, the provisional application does not support the limitation “shear pin”).
24.	Regarding Claim 4, Kooiman discloses the hybrid reconfigurable hybrid VTOL vehicle of claim 1, further comprising a plurality of fail safe actuated pins attaching the wing spar to the fuselage in a flight configuration (paras. [0026]-[0027]; fail safe actuated pins 62a-62e attaching spar assembly 18 to fuselage 12 which is achieved by the connection between spar assembly 18 and wing support fittings 6a-6d as seen in FIGS. 3A-3B).
	Kooiman is silent specifically regarding shear pins. However, it would have been an obvious substitution of functional equivalents to one of ordinary skill in the art before the claimed invention was filed to substitute the fail safe actuated pins as taught by Kooiman with mechanical safeguard attachment means such as shear pins, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for doing so is to provide a mechanically simple, safe and conventional attachment mechanism for attaching major structural elements of the vehicle so as to eliminate the need of complex designs and systems which can adversely affect the performance as well as the safety of the vehicle in an event of a failure.
25.	Regarding Claim 5, modified Kooiman discloses the reconfigurable hybrid VTOL vehicle of claim 4, wherein aerodynamic flight loads transfer from the wing spar to the fuselage via the sheer pins (fail safe actuated pins as discussed above, regarding claim 4) and independent of the turntable bearing (with consideration of the arrangement of the turntable bearing 50 with respect to wing 18 and the arrangement between actuated pins 62a-62e spar assembly 28, wing 18 and fuselage 12, aerodynamic flights loads experienced by the wing 18 and spar assembly 28 are capable of being transferred to fuselage 12 via actuated pins  62a-62e which can be independent of turntable bearing 50).
26.	Regarding Claim 17, Kooiman discloses the hybrid VTOL vehicle reconfiguration apparatus of claim 16, further comprising a plurality fail safe actuated pins configured to couple the wing spar to the fuselage independent of the turntable bearing in a flight configuration (paras. [0026]-[0027]; fail safe actuated pins 62a-62e attaching spar assembly 18 to fuselage 12 which is achieved by the connection between spar assembly 18 and wing support fittings 6a-6d which independent of the turntable bearing 50 in a flight configuration as seen in FIGS. 2A and 3A-3B).
	Kooiman is silent specifically regarding shear pins. However, it would have been an obvious substitution of functional equivalents to one of ordinary skill in the art before the claimed invention was filed to substitute the fail safe actuated pins as taught by Kooiman with mechanical safeguard attachment means such as shear pins, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). The motivation for doing so is to provide a mechanically simple, safe and conventional attachment mechanism for attaching major structural elements of the vehicle so as to eliminate the need of complex designs and systems which can adversely affect the performance as well as the safety of the vehicle in an event of a failure.

27.	Claim(s) 10-11, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooiman et al. (US 2018/0079486 A1) as applied to claim 1 above (note: claims 10-11 are not fully supported under 35 USC 112 by earlier filed provisional application 62/915,300. For example, the provisional application does not support the limitations “one or more additional sources of horizontal thrust coupled to the wing” and “wherein the fuselage includes a central control module configured to control thrust of each rotor assembly”).
28.	Regarding Claim 10, Kooiman discloses the reconfigurable hybrid VTOL vehicle of claim 1.
	Kooiman is silent regarding one or more additional sources of horizontal thrust coupled to the wing. 
	The examiner takes Official Notice that one more additional sources of horizontal thrust coupled to the wing is well-known in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that the reconfigurable hybrid VTOL vehicle as the examiner takes Official Notice comprises one or more additional sources of horizontal thrust coupled the wing, for the predictable advantage of providing a VTOL aircraft with dedicated forward flight propulsion means such that the vehicle is capable of generating forward thrust during various modes of flight. 
29.	Regarding Claim 11, Kooiman discloses the reconfigurable hybrid VTOL vehicle of claim 1, wherein the fuselage (12) includes a central control module (paras. [0026], [0029]-[0030]; a central control module such an onboard computing system).
	Kooiman is silent regarding the central module is configured to specifically control thrust of each rotor assembly.
	The examiner takes Official Notice that a central control module configured to control thrust of each rotor assembly is well-known in the art.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention such that the fuselage as the examiner takes Official Notice includes a central control module as the examiner takes Official Notice is configured to control thrust of each rotor assembly, for the predicable advantage of providing a VTOL vehicle with control means for controlling the amount of thrust generated during various modes of flight as well as tailoring the thrust based on specific mission requirements of the vehicle. 
30.	Regarding Claim 13, Kooiman discloses the reconfigurable hybrid VTOL vehicle of claim 1, wherein exterior dimensions of the reconfigurable hybrid VTOL in transportation configuration is of certain dimensions (para. [0004]; vehicle 10 in the transportation configuration as seen in FIG. 1D having exterior dimensions such that the vehicle 10 can be stored on an aircraft carrier flight deck as well as being capable of being stored inside a container). 
	Kooiman is silent regarding the exterior dimensions of the VTOL vehicle in the transport configuration being specifically less than interior dimensions of an intermodal container. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the VTOL vehicle as taught by Kooiman such that the exterior dimensions of the VTOL vehicle in transportation configuration are less than interior dimensions of an intermodal container, for the predictable advantage of having the VTOL to be of a size that is conducive to its storability and transportability whilst utilizing common transportation containers. 
31.	Regarding Claim 22, Kooiman discloses the hybrid VTOL vehicle reconfiguration apparatus of claim 15, wherein exterior dimensions of the reconfigurable hybrid VTOL in transportation configuration is of certain dimensions (para. [0004]; vehicle 10 in the transportation configuration as seen in FIG. 1D having exterior dimensions such that the vehicle 10 can be stored on an aircraft carrier flight deck as well as being capable of being stored inside a container). 
	Kooiman is silent regarding the exterior dimensions of the VTOL vehicle in the transport configuration being specifically less than interior dimensions of an intermodal container. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the VTOL vehicle as taught by Kooiman such that the exterior dimensions of the VTOL vehicle in transportation configuration are less than interior dimensions of an intermodal container, for the predictable advantage of having the VTOL to be of a size that is conducive to its storability and transportability whilst utilizing common transportation containers. 

32.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooiman et al. (US 2018/0079486 A1), in view of Woodcock (US 4998689 A) (note: claim 12 is not fully supported under 35 USC 112 by earlier filed provisional application 62/915,300. For example, the provisional application does not support the limitation “a central wiring bus extending through the turntable bearing electrically coupling each of the rotor assemblies to the central control module”).
33.	Regarding Claim 12, modified Kooiman discloses the reconfigurable hybrid VTOL vehicle of claim 1.
	Kooiman is silent regarding a central wiring bus extending through the turntable bearing.
	Woodcock discloses a reconfigurable hybrid vehicle (Abstract and FIGS. 1-2) comprising a central wiring bus extending through the turntable bearing (col. 6, ln. 37-60, col. 7, ln. 20--23; central wiring bus such electrical junction box 70 comprising electric cables 72 extending through turntable bearing 18).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kooiman to use the arrangement of Woodcock, as a known central wiring bus and turntable arrangement for the purpose of providing electrical connections means to facilitate communication between a central control module and various systems onboard the vehicle as well as utilizing an existing space onboard the vehicle that is optimal for accommodating such arrangement. In doing so, each of the rotor assemblies is inherently coupled to the central control module. 

34.	Claim(s) 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kooiman et al. (US 2018/0079486 A1) applied to claim 13 above, and further in view of Easter (US 2011/0036939 A1) (note: claim 14 is not fully supported under 35 USC 112 by earlier filed provisional application 62/915,300. For example, the provisional application does not support the limitation “wherein exterior dimensions of the reconfigurable hybrid VTOL in the transport configuration are less than or equal to 7 feet 6 inches wide, 7 feet 6 inches high, and 39 feet 0 inches long”).
35.	Regarding Claim 14, modified Kooiman discloses the reconfigurable hybrid VTOL vehicle of claim 13, wherein exterior dimensions of the reconfigurable hybrid VTOL in the transport configuration is of a certain width, height and length (FIGS. 1A-2B). 
	Modified Kooiman is silent regarding the specific exterior dimensions of the VTOL vehicle. 
	Easter discloses a reconfigurable hybrid vehicle (Easter Abstract and FIGS. 1-5) wherein exterior dimensions of the reconfigurable hybrid VTOL in the transport configuration are less than or equal to 7 feet 6 inches wide, 7 feet 6 inches high, and 39 feet 0 inches long (para. [0003]; exterior dimensions of the VTOL vehicle being less than or equal to 20 feet long, 7 feet wide and 7 feet in height which is less than an exterior dimension of 7 feet 6 inches wide, 7 feet 6 inches high, and 39 feet 0 inches long).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention of modified Kooiman as taught by Easter such that the wherein exterior dimensions of the reconfigurable hybrid VTOL in the transport configuration are less than 7 feet 6 inches wide, 7 feet 6 inches high, and 39 feet 0 inches long. In doing so, the VTOL as taught by modified Kooiman is designed and sized in such manner that is tailored to its storability and transportability inside containers.  
36.	Regarding Claim 23, modified Kooiman discloses the hybrid VTOL vehicle reconfiguration apparatus of claim 22, wherein exterior dimensions of the reconfigurable hybrid VTOL in the transport configuration is of a certain width, height and length (FIGS. 1A-2B). 
	Modified Kooiman is silent regarding the specific exterior dimensions of the VTOL vehicle. 
	Easter discloses a reconfigurable hybrid vehicle (Easter Abstract and FIGS. 1-5) wherein exterior dimensions of the reconfigurable hybrid VTOL in the transport configuration are less than or equal to 7 feet 6 inches wide, 7 feet 6 inches high, and 39 feet 0 inches long (para. [0003]; exterior dimensions of the VTOL vehicle being less than or equal to 20 feet long, 7 feet wide and 7 feet in height which is less than an exterior dimension of 7 feet 6 inches wide, 7 feet 6 inches high, and 39 feet 0 inches long).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention of modified Kooiman as taught by Easter such that the wherein exterior dimensions of the reconfigurable hybrid VTOL in the transport configuration are less than 7 feet 6 inches wide, 7 feet 6 inches high, and 39 feet 0 inches long. In doing so, the VTOL as taught by modified Kooiman is designed and sized in such manner that is tailored to its storability and transportability inside containers.  

Allowable Subject Matter
Claims 7, 9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming 112(b) rejections and drawing objections. 







Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Ross (2018/007984 A1), Kooiman et al. (US 2018/0049485 A1) and Rumberger et al. (US 
5337974 A) disclose reconfigurable VTOL aircrafts comprising turntable bearings for pivoting wings about fuselages. 
Sellmer (US 1376785 A) and Abell (US 4132374 A) disclose reconfigurable aircrafts 
comprising wings pivoting about fuselages.
Rimanelli et al. (US 2022/0144421 A1), Nahodyl (US 4085911 A) and Corbett et al. (US 3966142 A) disclose reconfigurable aircrafts with pivoting empennages. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
/Richard Green/Primary Examiner, Art Unit 3647